I cannot agree with the majority of the court in this case. InPurcell v. Parks, 82 Ill. 346, the identical question was presented that is present in the instant case, namely, does the creation of a salary where none has heretofore been paid contravene the constitution of our State and amount to an increase in salary during the term of the officer who is affected? That case was not limited to section 10 of article 10 of the constitution, which is identical in substance to section 11 of article 9 so far as the prohibition it contains is concerned. One deals with county officers; the other with municipal officers, but the restriction is identical. In that decision, this court said: "By the constitution of this State, adopted in 1870, it is provided that `the fees, salary or compensation of no municipal officer, who is elected or appointed for any definite term of office *Page 88 
shall be increased or diminished during such term' (Section 11, article 9)."
How could a village board of trustees in a newly organized village fix its salaries or compensation for attendance at meetings of the board without creating either a salary or compensation for the trustees? This is in no sense an increase in salary during the term of office. It was held in the Purcellcase, supra, that the creation of a salary was not an increase in salary and we should not depart from established law without reason for doing so. The argument that an outgoing city or village council could raid the treasury is not well founded because the 1935 enactment of the legislature limits the salary that can be paid as does the act with reference to the commission form of government in cities.